DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “an inverse fast … the symbols” at lines 4-5 is vague because it is unclear of the technicality it is serving since its output is not used by any other elements of the claim. Moreover, it is unclear of how “a location of a frame header” is determined so that the processor can perform an estimation of frequency offset?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakamatsu (US 2004/0052319).
Regarding independent claim 1, Wakamatsu, as shown in figure 1, teaches an apparatus, comprising: an analog to digital conversion circuitry operable to receive data comprising frames and output digitized data corresponding to the received data (103); and a digital signal processor (107-110) operable to: receive the digitized data from the analog to digital conversion circuitry (103); determine a location of a frame header associated with one of the frames, the location having a probability that satisfies a probability threshold ([0050]: “there is provided a demodulation timing generation circuit for generating a timing signal for starting demodulation of a reception signal having a frame synchronization signal in which a burst portion serving as a synchronization training signal is added to a header portion of a data symbol, comprising a burst detector for performing a correlation operation in the burst portion of the frame synchronization signal; a peak detection circuit for performing peak detection of a correlation power by the burst detection unit for peaks in a detection window set centered around an expected timing and exceeding a detection threshold value and outputting a signal indicating an offset between the expected timing and a peak detection position” and [0062]: “there is provided a demodulation apparatus for generating a timing signal for starting demodulation of a reception signal having a frame synchronization signal in which a burst portion serving as a synchronization training signal is added to a header portion of a data symbol, comprising a burst detector for performing a correlation operation in the burst portion of the frame synchronization signal; a peak detection circuit for performing peak detection of a correlation power by the burst detection unit for peaks only in a detection window set centered around an expected timing and exceeding a detection threshold value and outputting a signal indicating an offset between the expected timing and a peak detection position”); and estimate a frequency offset associated with the digitized data using the location of the frame header ([0378]: “frequency offset correction by the burst detector 109 and the amplification gain controller 111 using the synchronization training signal (burst signal) added at the header of the reception signal (packet), then provides a detection window period for cross-correlation detection, performs peak detection of the cross-correlation in the detection window DW by the timing controller 110, and loads data corresponding to the peak position in the counter 11003 for counting the OFDM symbol section in the end (rear edge) of the window, thereby enabling an optimal FFT timing to be set irrespective of the condition of a channel.”).
	Regarding dependent claim 2, Wakamatsu further teaches wherein: the digital signal processor is operable to estimate the frequency offset based on a complex value of a cross correlation at the location of the frame header associated with the one of the frames in the digitized data; and the received data is synchronized with data transmission from a transmitter of the received data based on the frequency offset. See [0378]: “according to the present first embodiment, performs AGC control and frequency offset correction by the burst detector 109 and the amplification gain controller 111 using the synchronization training signal (burst signal) added at the header of the reception signal (packet), then provides a detection window period for cross-correlation detection, performs peak detection of the cross-correlation in the detection window DW by the timing controller 110, and loads data corresponding to the peak position in the counter 11003 for counting the OFDM symbol section in the end (rear edge) of the window, thereby enabling an optimal FFT timing to be set irrespective of the condition of a channel.”
Regarding dependent claim 7, Wakamatsu further teaches wherein the digital signal processor is operable to generate a first indicator indicating that the location of the frame header is determined. See [0235] “A logical value of the peak detection position is set at the 48th sample from the header of the C region. A detection window is set based on the time in which an auto-correlation result of the rear half Y area exceeds a certain threshold value.”
Regarding dependent claim 8, Wakamatsu further teaches wherein: the digital signal processor is operable to generate a lock indicator signal or set a lock indicator to a first value to indicate that the location of the frame header is determined; and the frequency offset is estimated in response to generating the lock indicator signal or setting the lock indicator to the first value. See [0378]: “according to the present first embodiment, performs AGC control and frequency offset correction by the burst detector 109 and the amplification gain controller 111 using the synchronization training signal (burst signal) added at the header of the reception signal (packet), then provides a detection window period for cross-correlation detection, performs peak detection of the cross-correlation in the detection window DW by the timing controller 110, and loads data corresponding to the peak position in the counter 11003 for counting the OFDM symbol section in the end (rear edge) of the window, thereby enabling an optimal FFT timing to be set irrespective of the condition of a channel.”


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazarathy et al (US 2020/0092146)
Regarding independent claim 20, Nazarathy, as shown in figure 32, teaches an apparatus, comprising: an analog to digital conversion circuitry operable to receive data comprising symbols and to output the symbols corresponding to the received data (72); an inverse fast Fourier transform (IFFT) circuit operable to perform an inverse fast Fourier transform on the symbols (53) (as noted above in the rejection under 35 U.S.C. 112(b) section, the IFFT circuit is not given any patentable weight since it does not provide any useful purpose. However, it is pointed out here since Nazarathy has the teaching); and a processor operable to estimate a frequency offset associated with data using a location of a frame header associated with the symbols ([0269]: “The phase ∠ρ.sub.0.sup.X/Y [k] of this signal is extracted and passed to the ‘pilot offset+optional dither phase cancellation stage’ which generates and subtracts phase waveform corrections related to the pilot frequency offset (the pilot subcarrier spectral position relative to the sub-carrier at DC which is mapped to the Tx laser carrier) and optional dither phase if present, as specified further below. The resulting phase ψ.sub.0.sup.P[k] is output as a feedforward common phase estimate to all M−2 sub-band Rx-s/PROCs providing (NL) phase & CFO compensation per sub-band.”).


	Allowable Subject Matter
Claims 3-6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11-19 are allowed over prior art of record.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Kim et al (US 8,289,837), Roh et al (US 2007/0133391), Lu (US 2011/0249777) and Devarasetty (US 2014/0226635) are cited because they are pertinent to the method and apparatus for data synchronization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636